IN RE: Valley Forge Insurance Co.; CNA Insurance Company; — Defendant(s); Applying for Supervisory and/or Remedial Writs; to the Court of Appeal, Fourth Circuit, Number 98CW-2791; Parish of Orleans Civil District Court Div. “H” Number 97-12301.
Granted. Case is remanded to the Court of Appeal for briefing, argument and full opinion.
VICTORY, J. not on panel.
LEMMON, J. concurs.
On remand, the court of appeal may consider whether La. Code Civ.Proc. art. 76 authorizes an action on an insurance policy to be brought in the domicile of the named insured.